Exhibit 10.7

SUPPLY AGREEMENT

between

PLANTEX USA INC.

2 University Plaza, Suite 305, Hackensack, NJ 07601

(“Plantex”)

and

TRANSORAL PHARMACEUTICALS, INC.

300 Tamal Plaza, Suite 200, Corte Madera, CA 94925

(“TransOral”)

Dated March 31, 2006 (the Effective Date )

BACKGROUND

WHEREAS, Plantex and TransOral (each of which may be individually referred to
herein as a “Party” and collectively as the “Parties”) desire to provide for the
manufacture, supply and purchase of the active pharmaceutical product Zolpidem
Tartrate, upon the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements set forth in this Agreement, and other good and valuable
consideration the adequacy and sufficiency of which is acknowledged, the
Parties, intending to be legally bound, agree as follows:

 

1. INTERPRETATION AND CERTAIN DEFINITIONS

 

  1.1 The preamble to this Agreement forms an integral part hereof.

 

  1.2 Section headings in this Agreement are intended solely for convenience of
reference and shall be given no effect in the interpretation of this Agreement.

 

  1.3 All schedules to this Agreement, signed by both Parties, whether attached
at the time of signature hereof or at any time thereafter, shall be construed as
an integral part of this Agreement.

 

  1.4 For purposes of this Agreement, the following words and phrases shall bear
the respective meanings assigned to them below (and cognate expressions shall
bear corresponding meanings):

 

  1.4.1 “Action” – shall mean any suit, action, investigation (governmental or
otherwise), claim or proceeding initiated or filed against a Party which results
in or could result in a Loss or Losses for which indemnification is required by
an Indemnifying Party pursuant to Section 12 herein.

 

 

Confidential treatment has been requested for portions of this exhibit. These
portions have been omitted from this exhibit and have been filed separately with
the Securities and Exchange Commission.



--------------------------------------------------------------------------------

  1.4.2 “Affiliates” – shall mean, with respect to any Party, any Person that is
controlled by, controls, or is under common control with, that Party. For
purpose of this Section 1.4.2 only, “control” of a corporation or other business
entity shall mean direct or indirect beneficial ownership of more than fifty
percent (50%) of the voting interest in, or more than fifty percent (50%) in the
equity of, or the right to appoint more than fifty percent (50%) of the
directors or management of, such corporation or other business entity.

 

  1.4.3 “Agreement” – shall mean this Supply Agreement as it is hereafter
amended from time to time by the mutual written agreement of the Parties.

 

  1.4.4 “cGMP” – shall mean current good manufacturing practices in accordance
with the rules and regulations as provided for (and as amended from time to
time) in the Current Good Manufacturing Practice Regulations of the U.S. Code of
Federal Regulations Title 21 (21 CFR §§ 210 and 211) and/or in European
Community Directive 91/356/EEC (Principle and guidelines of good manufacturing
practice for medicinal products) in relation to the production of
biopharmaceutical products, as interpreted by the ICH Harmonized Tripartite
Guideline, any U.S., European, or other applicable laws, regulations or
respective guidance documents subsequently established by any Regulatory
Authority applicable or related to the Manufacture or supply of Product, and any
arrangements, additions or clarifications agreed from time to time between the
Parties with respect thereto.

 

  1.4.5 “DMF” – shall mean the applicable drug master file (as described in 21
CFR §314.420) covering the analysis and Manufacture of the Product filed with
the FDA.

 

  1.4.6 “EMEA” shall mean the European Medicines Agency and all agencies under
its direct control or any successor organization with respect to the regulation
and authorization of medicinal products in the European Union and its member
states.

 

  1.4.7 “FDA” – shall mean the United States Food and Drug Administration and
all agencies under its direct control, or any successor organization thereto
with respect to the regulation and authorization of medicinal products in the
United States of America, and each of its territories, districts and possessions
and the commonwealth of Puerto Rico.

 

2



--------------------------------------------------------------------------------

  1.4.8 “Finished Product(s)” – shall mean the finished dosage form of Zolpidem
tablets, incorporating the Product.

 

  1.4.9 “Health Canada” – shall mean Health Canada and all agencies under its
direct control or any successor organization with respect to the regulation and
authorization of medicinal products in Canada.

 

  1.4.10 “Indemnified Party” – shall mean the Party to this Agreement seeking to
be indemnified by the Indemnifying Party against a Loss or Losses pursuant to
Section 12 below.

 

  1.4.11 “Indemnifying Party” – shall mean the Party from which indemnification
is sought by the Indemnified Party against a Loss or Losses pursuant to
Section 12 below.

 

  1.4.12 “Launch” – shall mean with regard to Finished Product(s), the first
commercial sale of Finished Product(s) by or on behalf of TransOral to an
independent third party in any part of the Territory and “Launch Date” means the
date of that sale.

 

  1.4.13 “Loss” – shall mean any and all liabilities, losses, costs, damages and
expenses, including, without limitation, reasonable attorneys’ fees and
expenses.

 

  1.4.14 “NDA” – shall mean a New Drug Application filed with the FDA or the
equivalent application or filing filed with a Regulatory Authority in a portion
of the Territory necessary for approval of a drug in such portion of the
Territory.

 

  1.4.15 “Manufacture” and “Manufacturing” – shall mean, along with other forms
of the word, the manufacturing, quality testing, handling, packaging, storage
and/or disposal of: (i) the Product or any Finished Products, as the case may
be, and (ii) the raw materials and components used in connection with the
preparation thereof.

 

  1.4.16 “Person” – shall mean any individual, partnership, association,
corporation, trust or legal person or entity.

 

  1.4.17 “Product” – shall mean the active pharmaceutical ingredient Zolpidem
Tartrate.

 

  1.4.18 “Regulatory Approval” – shall mean a required consent, license,
approval or other authorization of a Regulatory Authority having authority over
the manufacture, use, storage, import, export, clinical testing, transport,
marketing, sale or distribution of the Finished Product in all or any portion of
the Territory.

 

3



--------------------------------------------------------------------------------

  1.4.19 “Regulatory Authority(ies)”–shall mean any and all bodies and
organizations, including, without limitation, the FDA, Health Canada and the
EMEA, which regulate the Manufacture, importation, distribution, use and sale of
Product and/or the Finished Product within any part of the Territory.

 

  1.4.20 “Specifications” – shall mean the specifications for the Product
contained in Schedule 1 attached hereto.

 

  1.4.21 “Term”–shall mean as defined in Section 13.1.

 

  1.4.22 “Territory”–shall mean [***].

 

2 DEVELOPMENT EFFORT; PURCHASE COMMITMENT

 

  2.1 TransOral agrees to use its commercially reasonable efforts to obtain or
to have obtained Regulatory Approval in the Territory to Manufacture Finished
Product. TransOral covenants and agrees for and on behalf of itself, its
Affiliates and their respective permitted licensees and contract manufacturers,
if any, that only Product obtained from Plantex shall be used, subject to the
terms and conditions of this Agreement, for the development and Manufacture of
Finished Product for use in clinical trials; provided, however, that this
obligation shall terminate upon the submission by TransOral or one of its
Affiliates, permitted licensees or collaboration partners of the first NDA for a
Finished Product to a Regulatory Authority in the Territory, and thereafter
TransOral, its Affiliates, permitted licensees and contract manufacturers shall
be free to use Product obtained from third parties for the development and
Manufacture of Finished Product, at which time TransOral shall be subject to the
purchase obligations set forth in Section 2.2 below.

 

  2.2 Throughout the Term and subject to the terms and conditions of this
Agreement, TransOral covenants and agrees for and on behalf of itself, its
Affiliates and their respective permitted licensees and contract manufacturers,
if any, and each of their respective direct or indirect successors or assigns,
that [***] of the requirements for Product used by any of them for manufacture
of Finished Product for commercial sale in the Territory shall be purchased from
Plantex, regardless of whether such use is performed by TransOral, its
Affiliates, a licensee, or a contract manufacturer.

 

4

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

  2.3 In addition to the provisions of Section 16.2, any agreement providing for
the direct or indirect assignment of TransOral’s rights or obligations under
this Agreement or TransOral’s right in and to any Regulatory Approval and/or
application therefor shall require that the transferee agree in writing to
assume the purchase requirements obligations of TransOral under this Agreement.
TransOral warrants that it is not bound by or subject to any contractual or
other commitment inconsistent with the foregoing purchase obligations.

 

3. SUPPLY; PAYMENT

 

  3.1 Purchase Orders.

 

  3.1.1 Subject to the terms below, TransOral shall, from time to time, order
quantities of Product from Plantex by issuing a purchase order (“Purchase
Order”) for Product, and Plantex shall deliver to TransOral (or its designee(s))
the quantities of Product ordered in each Purchase Order in accordance with
Sections 3.2 and 3.3.2 hereof, to the location(s) specified in such Purchase
Order on the date listed therein, which date shall not be less than [***] after
the date of TransOral’s issuance of such Firm Order or Purchase Order with
respect to commercial quantities of Product.

 

  3.1.2 If any term or condition contained in any Purchase Order is inconsistent
with this Agreement, then the terms and conditions provided in this Agreement
will control. No additional term or condition set forth in any Purchase Order
will be binding upon Plantex unless agreed to in writing by Plantex.

 

  3.2 Developmental Quantities. TransOral shall provide Plantex with Purchase
Orders and projected delivery dates (which shall not be less than [***] after
date of provision of a Purchase Order) from time to time during the development
process period commencing with the date hereof. The purchase price for
quantities of Product for purposes of manufacture of the Finished Product for
use in clinical trials and other developmental applications shall be [***] US
dollars per [***] (US$[***][***]).

 

5

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

  3.3 Commercial Quantities.

 

 

3.3.1

On a quarterly basis starting nine (9) months prior to the anticipated Launch
and thereafter by the fifteenth (15 th) day of the first month of each calendar
quarter, TransOral shall provide Plantex with a good faith, twelve (12) month
rolling forecast of the quantities of Product it desires to purchase from
Plantex during the quarter following the quarter in which the forecast is
provided (“Q1”) and the next three (3) quarters (“Q2”, “Q3”, and “Q4”,
respectively) (the “Current Forecast”). The quantity of Product forecasted for
Q1 will constitute a Firm Order, within the ranges specified in Section 3.3.3
below (“Firm Order”) for the Product indicated for those months and TransOral
shall be obligated to purchase this quantity in one or more Purchase Orders
submitted to Plantex during Q1.

 

  3.3.2 Plantex shall supply (a) the quantities set forth on each Purchase Order
to the extent such quantities are consistent with the applicable Firm Order and
(b) those amounts that TransOral may order, in its sole discretion, in excess of
the amount forecasted in the applicable Firm Order, provided that Plantex has,
in its sole discretion, accepted the order for such additional amounts within
[***] of Plantex’s receipt thereof.

 

  3.3.3 It is understood and agreed that the forecasted quantities of Product
for Q2, Q3 and Q4 shall not be binding upon TransOral or Plantex in any respect,
and TransOral shall not be liable with respect to its good faith efforts to
provide such non-binding forecasts. Notwithstanding the foregoing, the Firm
Order for the then current Q1 may not be for an amount less than [***] of the
immediately preceding forecast for each such [***] period and Plantex shall not
be obligated to supply more than [***] of such forecasted amount, in each case
unless otherwise agreed by the Parties in writing; provided, however, that
Plantex shall use reasonable efforts to fill the amounts of any Firm Order
exceeding the [***] described above. It is understood and agreed that in the
event TransOral fails to provide Purchase Orders for the quantities of Product
indicated for Q1, TransOral shall be deemed to have provided a Purchase Order
for the balance of any quantities of Product indicated for Q1 on the last day of
Q1 and the terms and conditions of supply and purchase of this Agreement,
including this Section 3, shall apply as if such Purchase Order had been
provided.

 

6

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

  3.4 No later than [***] prior to the anticipated Launch of the first Finished
Product to be Launched, the Parties shall meet to negotiate in good faith an
agreed purchase price for all commercial quantities of Product to be supplied by
Plantex under this Agreement for such part of the Territory, provided such price
shall [***]. Such agreed purchase price shall be the price for all commercial
quantities of Product purchased by TransOral for the Term for such part of the
Territory. In the event the parties fail to agree on such purchase price by such
date that is [***] prior to the anticipated Launch date of the first Finished
Product to be Launched, such purchase price shall be [***].

 

  3.5 Plantex will issue invoices upon shipment of Product. All such invoices
shall be sent to TransOral at the address specified in the Purchase Order
therefor, and each such invoice shall state the aggregate and unit price for
Product in a given shipment, plus any insurance, taxes or other costs incident
to the purchase or shipment initially paid by Plantex but to be borne by
TransOral hereunder. Invoices will be due and payable within thirty (30) days of
the date of invoice receipt by TransOral. Amounts not paid when due shall accrue
interest calculated at the rate of [***] plus the U.S. prime rate (but in no
event greater than the maximum rate permitted by law) in effect on the date that
the payment should have been made, as published in The Wall Street Journal,
Eastern U.S. Edition, calculated on a daily basis.

 

  3.6

TransOral shall keep and maintain complete and accurate records and books of
account in sufficient detail and form so as to enable Plantex to verify
compliance by TransOral with the terms and conditions of this Agreement related
to the Product and the Finished Product, including without limitation of
TransOral’s purchase requirement obligations in accordance with Sections 2.1 and
2.2 hereof. Plantex’s duly appointed independent certified public accounting
firm shall have the right, exercisable once per calendar year upon no less than
fourteen (14) days notice and during normal business hours, to examine those
records and books of account of TransOral relating to TransOral’s obligations
under Sections 2.1 and 2.2. If the examination establishes that TransOral
materially failed to comply with the purchase obligations set forth in Sections
2.1 and 2.2 hereof, TransOral shall be responsible for the reasonable expenses
of such examination. All amounts determined to be due that were not paid must be
paid upon demand, with interest calculated from the date that the payment should
have been made, such interest calculated at the rate of [***] plus the U.S.
prime rate (but in no event greater than the maximum rate permitted by law) in
effect on the

 

7

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

 

date that the payment should have been made, as published in The Wall Street
Journal, Eastern U.S. Edition, calculated on a daily basis. The books and
records subject hereof will be deemed Confidential Information of TransOral and
subject to the provisions of Section 15 of this Agreement. The right to audit
under this Section 3.6 shall survive termination or expiration of this Agreement
for a period of two (2) years.

 

  3.7 TransOral and its Affiliates shall use the Product only for the
Manufacture of Finished Products for sale in the Territory. TransOral and its
Affiliates are prohibited from reselling or otherwise transferring all or any
portion of Product not used in the Manufacture of Finished Products for sale in
the Territory to any other Person, either directly or indirectly, including
through contract manufacturers or other third parties.

 

4. FAILURE TO SUPPLY

During the Term of this Agreement in which Plantex, for any reason, including,
without limitation, force majeure as defined in Section 12 hereof, fails to
supply the requisite quantities of Product for which Plantex is obligated to
supply pursuant to Section 3.1.1 within [***] after the date of delivery
specified by TransOral in the applicable Purchase Order (accepted and confirmed
in writing by Plantex to the extent required by Section 3.3.2), then TransOral
may, as its sole remedy, cover such quantities under such Purchase Order through
an alternate supplier(s). Any such cover purchases shall be credited against
TransOral’s purchase requirements set forth in Sections 2.1 or 2.2, as
applicable. In the event Plantex regains its ability to fully resume supplying
Product in accordance with the terms hereunder, TransOral’s right to cover under
this Article 4 shall terminate immediately upon the delivery by Plantex to
TransOral of written notice thereof. Notwithstanding anything to the contrary
herein, during the Term of this Agreement in which Plantex, for any reason,
including, without limitation, force majeure as defined in Section 12 hereof or
pursuant to Section 7.5, fails to ship to TransOral (i) on four (4) separate
occasions the requisite quantities of Product in a particular [***] period or
(ii) [***] of the requisite quantities of Product in any [***], in each case
with respect to quantities of Product for which Plantex is obligated to supply
pursuant to Purchase Orders submitted by TransOral pursuant to and in accordance
with the terms and conditions of this Agreement within [***] of the dates
specified in such Purchase Orders in compliance with this Agreement, then such
event shall be deemed a “Supply Failure.” In the event of a Supply Failure,
TransOral’s obligations to purchase Product from Plantex (including TransOral’s
purchase obligations under Sections 2.1, 2.2, 3.1, 3.2, and 3.3 under this
Agreement) shall terminate and TransOral shall be free to purchase any amount of
Product from any third party for any purpose without restriction.

 

8

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

5. QUALITY

 

  5.1 All Products supplied by Plantex shall meet the Specifications therefor
and shall be manufactured in accordance with cGMP. Upon the request of either
Party, the Parties shall negotiate in good faith a separate quality control and
management agreement, which agreement shall reference this Agreement and include
standard and customary terms and conditions.

 

  5.2 Prior to each shipment of Product, Plantex shall perform, or shall cause
to be performed, quality control procedures and inspections to verify that the
Products to be shipped conform to the applicable Specifications in all material
respects. Each shipment of Product shall be accompanied by a certificate of
analysis signed and dated by a qualified and duly authorized individual from
Plantex or its designated Affiliates describing all current requirements of the
applicable Specifications, results of any tests performed certifying that the
Products supplied have been manufactured, controlled and released according to
such Specifications and cGMP. TransOral shall be under no obligation to accept
any shipment of Product without an accompanying certificate of analysis.

 

  5.3 Plantex shall maintain or shall cause to be maintained batch records
sufficient to trace the history of each batch, and representative samples from
each batch of Product Manufactured hereunder, for record keeping, stability
testing, and other regulatory purposes, including as may be required by the
Specifications or cGMP. Subject to the foregoing, Plantex shall notify TransOral
before disposing of any of the foregoing, and TransOral shall have the option of
having such records and samples delivered to TransOral or its designee, at
TransOral’s expense. Upon the request of TransOral and at its expense, Plantex
shall provide TransOral reasonable access to and copies of such records and
samples. The parties hereto acknowledge that such records and samples shall be
deemed Confidential Information and subject to the confidentiality restrictions
set forth in Section 15 hereof.

 

6. DELIVERY; RISK OF LOSS

 

  6.1 Products supplied by Plantex hereunder shall be shipped packaged in
containers in accordance with the applicable Specifications therefor or as
otherwise agreed by the Parties in writing.

 

  6.2 Unless agreed otherwise in writing by the Parties, Product will be shipped
CIP (per Incoterms 2000) the location specified by TransOral in the Purchase
Order for such Product and agreed to by Plantex.

 

9



--------------------------------------------------------------------------------

7. PRODUCT WARRANTIES; ACCEPTANCE; LATENT DEFECTS AND CLAIMS

 

  7.1 Plantex represents and warrants that at the time of sale and shipment of
Product by Plantex hereunder, that such Product (a) will conform to the
Specifications; (b) will have a retest dating of at least [***] after the date
of delivery; and (c) will have been Manufactured, stored and delivered to
TransOral in accordance with cGMP. In addition, Plantex represents and warrants
that at time of receipt of Product by TransOral from Plantex: (x) title to such
Product will pass to TransOral free and clear of any security interest, lien, or
other encumbrance; and (y) none of the Products supplied to TransOral hereunder
shall be adulterated or misbranded within the meaning of the Federal Food, Drug
and Cosmetic Act in effect at the time of shipment THE FOREGOING WARRANTIES ARE
EXCLUSIVE AND IN LIEU OF ALL OTHER WARRANTIES EXPRESS OR IMPLIED, INCLUDING, BUT
NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.

 

  7.2 TransOral shall have the right to reject all or part of any shipment of
Product it orders and receives from Plantex on the ground that it fails to
conform with the warranties contained in Section 7.1 herein, provided that
(a) TransOral delivers written notice to Plantex within [***] from the date of
its receipt of such shipment and (b) Plantex confirms such nonconformance in
writing after having reasonable opportunity to investigate. In the event of the
foregoing, TransOral may return the nonconforming Product in accordance with
Section 7.3; otherwise, subject to the terms of this Section 7, all shipments of
Product shall be deemed accepted by TransOral. If a dispute arises as to whether
the Product conforms to Specifications which is not resolved within [***] of the
delivery by TransOral of the notice of nonconformance, then the matter (along
with related samples, batch records or other evidence, as appropriate) shall be
promptly submitted by the Parties to an independent testing laboratory agreed to
in good faith by each of TransOral and Plantex (the “Laboratory”). The
determination of the Laboratory with respect to all or part of the shipment will
be binding upon the Parties as set forth below.

 

  7.2.1 If it is determined that there is no nonconformance or the
nonconformance is due to damage to Product (x) caused by TransOral or its agents
or (y) that occurs subsequent to delivery of the Product by Plantex, Plantex
will have no liability to TransOral with respect to such alleged nonconformance
or nonconformance and the cost of any testing and evaluation by the Laboratory
(including any out-of-pocket costs incurred by the Parties in the shipping and
handling of rejected Product thereto) will be borne by TransOral.

 

10

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

  7.2.2 If it is determined that the nonconformance is caused by Plantex, then
Plantex will credit TransOral’s account for the price invoiced for the portion
of nonconforming Product (or if payment therefor has previously been made by
TransOral, pay TransOral the amount of such credit or offset the amount thereof
against other amounts then due to Plantex) and the cost of any testing and
evaluation by the Laboratory (including any out-of-pocket costs incurred by the
Parties in the shipping and handling of rejected Product thereto) will be born
by Plantex. In addition, Plantex shall use all commercially reasonable efforts
to replace such nonconforming Products returned by TransOral within the shortest
practicable time.

 

  7.3 Provided that TransOral obtains prior shipping authorization from Plantex
(which Plantex shall provide to TransOral within [***] after receipt of
request), Plantex shall accept for return and replacement any Product
manufactured and supplied to TransOral under this Agreement that does not
conform with the warranty set forth in Section 7.1 above and for which proper
notice has been given and nonconformance of which has been confirmed by Plantex.
Without limiting Plantex’s indemnification obligations in Sections 11 and 12.1
and Plantex’s obligations set forth in Section 7.4, this will be the recipient’s
sole remedy for claims that any shipment of Product failed to comply with such
warranties. It is understood that the foregoing limited remedy applies only to
the failure to conform to the warranty contained in Section 7.1. All returns of
Product with obvious defects must be in the original manufactured condition.
Plantex will pay reasonable return freight and shipping charges, but shall not
assume the risk of loss in transit associated with those returns.

 

  7.4 Notwithstanding anything to the contrary, as soon as either Party becomes
aware of any defect in any batch of Product that is not discoverable upon a
reasonable inspection or incoming quality assurance testing as set forth in the
Specifications, but in no case later than [***] after reaching such awareness,
it shall immediately notify the other Party in writing (identifying the
batch(es) involved), and the applicable provisions of Section 7.2 shall apply.
To the extent such units of the Product have been sold by TransOral, and Plantex
is determined to be the Party at fault with respect to such latent defect,
Plantex shall accept for return and replacement such units of the Product.
Without limiting Plantex’s indemnification obligations in Sections 11 and 12.1
and Plantex’s obligations set forth in Section 7.3, this will be the recipient’s
sole remedy for claims that any shipment of Product failed to comply with such
warranties. Notwithstanding the foregoing, in the event that TransOral fails to
reject any batch within [***] after it becomes aware of any defect therein
(including, without limitation, by way of written notice from Plantex) and/or a
period in excess of [***] has passed since the initial QC Release by or on
behalf of TransOral in respect of such batch of Product, TransOral shall be
deemed to have accepted such batch and neither Section 7.2 nor the second or
third sentences of this Section 7.4 shall apply to such batch.

 

11

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

  7.5 TransOral hereby agrees, on behalf of itself and its Affiliates, that
Plantex does not make nor has it made any representation whatsoever as to
whether TransOral should commercialize the Product and any and all use by
TransOral and its Affiliates of the Product is and shall be TransOral’s
responsibility and at its sole discretion. Furthermore, Plantex shall have the
right to cease supplying Product to TransOral, and TransOral shall have the
right to cease purchasing Product from Plantex, in the event either of them is
of the good faith opinion, based upon the advice of patent counsel, that the
supply, purchase or use of such Product would result in a significant risk of
damages for infringement of third party patent or other intellectual property
rights and provides prompt written notice to the other Party to said effect;
provided, further, that in the event Plantex is unable within [***] after either
Party’s receipt of such notice to secure a license or other right to use from
such third party permitting Plantex or Plantex’s Affiliate to manufacture and
supply the Product to TransOral hereunder and TransOral to make sales of the
Finished Product as applicable (it being agreed that Plantex shall make prompt
good faith efforts to secure such license or other right), then TransOral shall
be entitled to cover through an alternate supplier(s) such quantities of Product
Plantex would otherwise be required to deliver hereunder. In the event Plantex
secures a license or other right permitting Plantex or Plantex’s Affiliate to
manufacture and supply the Product such that Plantex will be able to fulfill its
supply obligations hereunder, Plantex shall notify TransOral in writing thereof
and, upon such notice, TransOral’s right to cover under this Section 7.5 shall
terminate immediately, subject to Section 4.

 

8. ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS

 

  8.1

TransOral hereby represents and warrants to Plantex that (a) TransOral is a
corporation duly organized and existing under the laws of its jurisdiction of
incorporation, (b) it has the requisite authority to enter into this Agreement
and to perform its obligations hereunder, (c) this Agreement is a legal, valid
and binding agreement of TransOral, enforceable against TransOral in accordance
with its terms, (d) TransOral is not aware of any contractual or other
restriction, limitation or condition which might affect adversely its ability to
perform hereunder, (e) TransOral and its Affiliates are in material compliance
with all laws and regulations applicable to conduct of their business, (f) the
importation, storage, Manufacture, use, sale and/or distribution of any or all
of the Finished Products (except solely with respect to any Product therein)
shall not (1) violate any applicable laws or regulations nor (2) to TransOral’s
knowledge as of the Effective Date, infringe upon the patent, trade secret or
proprietary right of any third

 

12

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

 

party and (g) neither TransOral nor any of its employees have been “debarred” by
the FDA, or subject to a similar sanction from another Regulatory Authority, nor
have debarment proceedings against TransOral or any of its employees been
commenced. TransOral will promptly notify Plantex in writing if any such
proceedings have commenced or if TransOral or any of its employees are debarred
by the FDA or other Regulatory Authorities.

 

  8.2 Plantex hereby represents and warrants to TransOral that (a) it is a
corporation amalgamated, organized and existing under the laws of its
jurisdiction of incorporation, (b) it has the corporate authority to enter into
this Agreement and to perform its obligations hereunder, (c) this Agreement is a
legal, valid and binding agreement of Plantex enforceable against Plantex in
accordance with its terms, (d) it is not aware of any contractual or other
restriction, limitation or condition which might affect adversely its ability to
perform hereunder, (e) Plantex and its Affiliates are in material compliance
with all applicable laws and regulations (provided, however, that such
representation and warranty shall not extend to non-infringement of intellectual
property rights of any third party), (f) the importation, storage, Manufacture,
use, sale and/or distribution of any or all of the Products shall not violate
any applicable laws or regulations, and (g) neither Plantex nor any of its
employees have been “debarred” by the FDA, or subject to a similar sanction from
another Regulatory Authority, nor have debarment proceedings against Plantex or
any of its employees been commenced. Plantex will promptly notify TransOral in
writing if any such proceedings have commenced or if Plantex or any of its
employees are debarred by the FDA or other Regulatory Authorities.

 

  8.3 In addition to any other provision of this Agreement, both Parties shall
comply with all applicable restrictions respecting the import and/or export of
the Product and/or of the Finished Product and/or of any other material which
are now or hereafter imposed by applicable Regulatory Authorities or their
governments.

 

  8.4 The representations, warranties, covenants and undertakings contained in
this Agreement are continuous in nature and shall be deemed to have been given
by each Party at execution of this Agreement and at each stage of performance
hereunder.

 

9. REGULATORY MATTERS

 

  9.1

Plantex or its Affiliate shall maintain with the FDA a valid DMF for the Product
that is in full compliance with applicable FDA requirements. TransOral shall
have the right to reference the DMF in its drug applications for any Finished
Product. In addition, upon request from TransOral, Plantex shall provide (i) all
necessary letters of authorization, instruments and/or documents reasonably
necessary for purposes of

 

13



--------------------------------------------------------------------------------

 

obtaining and maintaining regulatory approvals for TransOral and its marketing
partners to market and sell Finished Products, and (ii) all material written and
other information relating to the Manufacture of Products in Plantex’s
possession or control that is necessary for TransOral to apply for, obtain and
thereafter maintain Regulatory Approvals for the Finished Products in the
Territory including, without limitation, information required to be submitted to
Regulatory Authorities. Without limiting the foregoing, Plantex agrees to:
(a) inform TransOral in a prompt manner when any “major” changes (as defined by
the FDA) to current Manufacturing practices or procedures are made and to
provide updated information to TransOral from time to time; and (b) notify
TransOral of any changes, modifications or deletions to the DMF, as required by
the FDA “Guidelines for Drug Master Files” Section VIIA and cGMP, and shall not
implement any such changes that would cause a material delay in obtaining
regulatory approval to market Finished Product without prior written consent
from TransOral.

 

  9.2 TransOral and Plantex will each promptly deliver to the other all reports,
data, information and correspondence received by it from the FDA or any other
Regulatory Authority with respect to the Product or Finished Product (as
applicable) and any cGMP issues relating thereto. In addition, TransOral and
Plantex will each promptly deliver to the other any written response,
information, data or correspondence delivered by it to the FDA or any other
Regulatory Authority with respect to the Product or Finished Product (as
applicable). Each of the Parties agrees to cooperate to the extent reasonably
requested by the other in connection with any communications with the FDA or any
other Regulatory Authority. TransOral and its reasonably appointed designees,
under reasonable confidentiality requirements and subject to any necessary third
party consents, shall have reasonable access to all quality assurance and cGMP
audits of Plantex for the purposes of assessing compliance therewith.

 

  9.3 Plantex shall permit, and shall cause its supply contractors to permit,
the FDA and other Regulatory Authorities to conduct inspections of the
facilities used in the Manufacture of Products as the FDA or such other
Regulatory Authorities may lawfully request, and shall cooperate with the FDA or
such other Regulatory Authorities with respect to such inspections and any
related matters. Plantex agrees to keep TransOral informed about the results and
conclusions of each such regulatory inspection to the extent relevant to the
development and commercialization of Finished Products in the Territory,
including actions taken by Plantex to remedy conditions cited in such
inspections.

 

14



--------------------------------------------------------------------------------

10. COMPLAINT HANDLING AND ADVERSE DRUG REACTION REPORTS

 

  10.1 TransOral shall be responsible for all adverse drug event reporting and
responding to all adverse drug reports received from lay persons and/or health
care professionals regarding the Finished Products.

 

  10.2 If TransOral determines, after investigating an adverse event report,
that the characteristics or quality of the Product supplied under this Agreement
may have been a factor in the adverse event, then TransOral shall notify Plantex
in writing immediately.

 

11. RECALLS AND WITHDRAWALS

To the extent permitted or required by law, any decision by TransOral to recall,
withdraw or cease distribution of any Finished Product as a result of a
violation of applicable law or regulation, or because the Finished Product
presents a possible safety risk, shall be made by TransOral. TransOral will
promptly notify Plantex of any such decision to recall, withdraw or cease
distribution. TransOral shall indemnify and hold harmless Plantex against any
and all reasonable costs and expenses which Plantex may incur as a result of any
recall of Finished Products unless, however, such recall is due solely to a
defect in the Product, in which case Plantex shall indemnify and hold harmless
TransOral against any and all reasonable costs and expenses which TransOral may
incur as a result of such recall.

 

12. INDEMNIFICATION AND LIMITATIONS

 

  12.1 Plantex shall indemnify, defend, save and hold TransOral and each of its
Affiliates and their respective officers, directors, employees and agents,
harmless from and against Loss or Losses payable to third parties in connection
with any and all Actions by third parties solely resulting from: (a) [***];
(b) [***]; (c) [***]; or (d) [***]. Notwithstanding the foregoing, Plantex shall
have no obligations under this Section 12.1 for any liabilities, expenses or
costs to the extent such liabilities, expenses or costs are attributable to
claims covered under Section 12.2 below. Plantex will not be liable hereunder
for any Losses resulting from any settlement of any claim, litigation or
proceeding effected without its consent, which consent shall not be unreasonably
withheld.

 

15

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

  12.2 TransOral shall indemnify, defend, save and hold Plantex and each of its
Affiliates and their respective officers, directors, employees and agents
harmless from and against Loss or Losses payable to third parties in connection
with any and all Actions by third parties resulting from: (a) any material
breach of any representation or warranty herein pertaining to TransOral or
material non-fulfillment or non-performance by TransOral of any covenant or
undertaking made herein; (b) the negligent or intentionally wrongful acts or
omissions of TransOral; (c) any actual or alleged defect in any Finished Product
or other product liability claim relating to any Finished Product to the extent
not attributable to the Product or resulting from any material breach of this
Agreement by TransOral; (d) any actual or alleged infringement (whether direct,
contributory or induced) or violation of any patent, trade secret or proprietary
rights of any third party arising out of the registration, importation, storage,
Manufacture, use, sale and/or distribution of any Finished Product registered,
imported, stored, Manufactured, used, sold or distributed directly or indirectly
by TransOral or its Affiliates, contractors or licensees, provided, however,
that TransOral shall have no liability to Plantex for any Loss or Losses to the
extent that such Loss or Losses resulted from the infringement (whether direct,
contributory or induced) or violation by Plantex or its permitted subcontractors
under Section 16.10 of any patent, trade secret or proprietary rights of any
third party arising out of the registration, importation, storage, Manufacture,
use, sale and/or distribution of the Product; or (e) any enforcement action by a
Regulatory Authority relating to any Finished Product resulting from the failure
by TransOral to comply with applicable laws, rules, orders or regulations, in
each case subject to the requirements set forth in Section 12.4 below.
Notwithstanding the foregoing, TransOral shall have no obligations under this
Section 12.2 for any liabilities, expenses or costs to the extent such
liabilities, expenses or costs are attributable to claims covered under
Section 12.1 above. TransOral will not be liable hereunder for any Loss or
Losses resulting from any settlement of any claim, litigation or proceeding
effected without its consent, which consent shall not be unreasonably withheld.

 

  12.3 EXCEPT TO THE EXTENT SUCH PARTY MAY BE REQUIRED TO INDEMNIFY THE OTHER
PARTY UNDER SECTIONS 12.1 AND 12.2 ABOVE OR IN THE CASE OF WILLFUL BREACH OF
THIS AGREEMENT, NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY OR ANY THIRD
PARTY FOR ANY SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR INCIDENTAL DAMAGES
(INCLUDING LOST OR ANTICIPATED REVENUES OR PROFITS RELATING TO THE SAME),
ARISING FROM ANY CLAIM RELATING TO THIS AGREEMENT, WHETHER SUCH CLAIM IS BASED
ON CONTRACT, TORT (INCLUDING NEGLIGENCE), OR OTHERWISE, EVEN IF AN AUTHORIZED
REPRESENTATIVE OF SUCH PARTY IS ADVISED OF THE POSSIBILITY OR LIKELIHOOD OF
SAME.

 

16



--------------------------------------------------------------------------------

  12.4 Upon the occurrence of an event that requires indemnification under this
Agreement, the Indemnified Party will give prompt written notice to the
Indemnifying Party providing reasonable details of the nature of the event and
basis of the indemnity claim; provided, however, that the failure to give prompt
written notice shall not limit the indemnification obligations of the
Indemnifying Party hereunder except to the extent that the delay in giving, or
failure to give, prompt notice prejudices the ability of the Indemnifying Party
to defend against such action. The Indemnifying Party will then have the right,
at its expense and with counsel of its choice, to have sole control over the
defense of any such Action provided that the Indemnifying Party shall not settle
any such Action without the prior written consent of the Indemnified Party,
which consent shall not be unreasonably withheld. The Indemnified Party will
also have the right, but not the obligation, to participate, at its own expense
in the defense thereof with counsel of its choice. The Indemnified Party and its
employees shall cooperate to the extent reasonably necessary to assist the
Indemnifying Party and its legal representatives in defending, contesting or
otherwise protesting against any Action, provided that the reasonable cost in
doing so will be paid by the Indemnifying Party. If the Indemnifying Party fails
within thirty (30) days after receipt of notice to notify the Indemnified Party
of its intent to defend, contest or otherwise protect against the Action or
fails to diligently continue to provide the defense after undertaking to do so,
the Indemnified Party will have the right upon ten (10) days prior written
notice to the Indemnifying Party to defend, settle and satisfy any Action and
recover the costs of the same from the Indemnifying Party.

 

  12.5 In the event that in determining the respective obligations of
indemnification under this Section 12, it is found that the fault of the
Indemnified Party or its respective Affiliates, contributes to any Losses for
which the Indemnifying Party is otherwise liable hereunder, then each Party
shall be responsible for that portion of the indemnifiable Losses to which its
fault contributed.

 

  12.6 Without limiting its obligations hereunder, TransOral shall obtain,
before the first Launch Date and maintain thereafter continuing throughout the
Term, sufficient product liability insurance coverage to satisfy its obligations
hereunder. TransOral shall, upon request, provide to Plantex certificates of
insurance, evidencing such insurance.

 

13. TERM AND TERMINATION

 

  13.1 This Agreement shall become effective upon the Effective Date and, unless
earlier terminated as provided below, shall remain in full force and effect
until the earlier of: (a) five (5) years after the Launch Date of the last
Finished Product to be Launched and (b) ten (10) years after the Effective Date
(the “Term”). Shortly before the expiration of the Term, the Parties will
discuss whether and on which conditions a new agreement with respect to the
subject matter hereof can be entered into.

 

17



--------------------------------------------------------------------------------

  13.2 Either Party may terminate this Agreement upon written notice in the
event that the other Party shall have materially breached this Agreement, and
such breach is not cured within [***] after receiving written notice of such
breach. Notwithstanding the foregoing, if during such [***] period, the
allegedly breaching Party disputes that it has materially breached this
Agreement, then the other Party shall not have the right to terminate this
Agreement until it has been finally determined in accordance with Section 16.6
below that the allegedly breaching Party has materially breached this Agreement,
and such Party fails to comply herewith within [***] thereafter.

 

  13.3 Either Party may terminate this Agreement in the event of the filing of a
bankruptcy petition by or against the other Party or the appointment of a
receiver for the assets or business of the other Party, in each case that is not
dismissed within sixty (60) days from the date of such filing or appointment.

 

  13.4 In addition to the foregoing termination rights, if Plantex and its
Affiliates discontinue the Manufacturing of the Product, Plantex may terminate
this Agreement upon [***] prior written notice to TransOral if more that [***]
otherwise remain before expiration of this Agreement.

 

  13.5 Effect of Expiration or Termination

 

  13.5.1 Termination or expiration of this Agreement shall not relieve a Party
from any liability that, at the time of such termination or expiration, has
already accrued to the other Party.

 

  13.5.2 Upon expiration or termination of this Agreement, each Party shall
return the other’s Confidential Information in accordance with Section 15.4
below.

 

  13.5.3 Notwithstanding anything to the contrary contained herein, the
provisions of Sections 1, 3.6, 5.3, 7, 9 (other than 9.1(b), 9.2 and 9.3), 10,
11, 12, 13.5, 15, and 16 of this Agreement and the payment of unpaid invoices
due shall survive the termination or expiration of this Agreement for any
reason; provided, however, that the provisions of Sections 5.3 and 9 (other than
9.1(b), 9.2 and 9.3) of this Agreement shall survive for only five (5) years
following the termination or expiration of this Agreement.

 

18

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

  14. FORCE MAJEURE

Except for the obligation of Plantex or TransOral to make payments to the other
pursuant to this Agreement (that will not be deferred or extended for any
reason), neither Plantex nor TransOral will be responsible to the other for any
failure to perform or delay in performing if the failure or delay is due to any
strike, riot, civil commotion, sabotage, embargo, war or act of God or other
cause beyond its reasonable control. Notwithstanding the foregoing, if any delay
in the performance by either Party of its obligations under this Agreement shall
continue for a period of ninety (90) days or more, then, the Party not suffering
the force majeure event may terminate this Agreement by written notice to the
Party unable to perform or delayed in performing its obligations and, subject to
Section 13.5.3, each of Plantex and TransOral shall then be relieved from all
duties and obligations under this Agreement, except those duties and obligations
accruing prior to such termination.

 

  15. CONFIDENTIALITY

 

  15.1 In carrying out the terms of this Agreement it may be necessary that one
Party disclose to the other certain information, which is considered by the
disclosing Party to be proprietary and of a confidential nature. As used herein
“Confidential Information” means any and all information, know-how and data,
technical or non-technical, concerning any finished drug product or active
pharmaceutical ingredient, its manufacture, marketing and sale, that is
disclosed under this Agreement as set forth below and that TransOral or Plantex,
as the case may be, considers to be and treats as proprietary and confidential.
Confidential Information includes, but shall not be limited to plans, processes,
compositions, formulations, specifications, samples, systems, techniques,
analyses, production and quality control data, testing data, marketing and
financial data, and such other information or data relating to any finished drug
product or active pharmaceutical ingredient, or its manufacture, marketing or
sale.

 

  15.2

The recipient of any Confidential Information shall not use it for any purpose
other than for purposes of performing its obligations under this Agreement. The
Party receiving any Confidential Information will divulge it only to those of
its officers, directors, employees, advisors and Affiliates (and such
Affiliates’ officers, directors, employees and advisors) who have a need to know
it as a part of the receiving Party’s obligations hereunder and the said
receiving Party shall ensure that its said officers, directors, employees,
advisors and Affiliates (and such Affiliates’ officers, directors, employees and
advisors) shall hold the information in confidence pursuant to this Agreement.
The recipient of any Confidential Information shall not disclose it to any third
party, except as otherwise contemplated in this subsection, without the prior
written consent of the disclosing Party. Notwithstanding anything herein to the
contrary, either Party may use and disclose the Confidential Information of the
other Party to the extent

 

19



--------------------------------------------------------------------------------

 

necessary for it to exercise its rights under this Agreement and TransOral may
submit such Confidential Information to Regulatory Authorities or, under
reasonable obligations of confidentiality, to its contractors, licensees or
others on a need to know basis, as necessary to develop or commercialize the
Finished Product as contemplated hereunder provided prior to the disclosure of
any such Confidential Information to any contractor, licensee or other entity or
person, such contractor, licensee or other entity or person shall have entered
into a confidentiality agreement with TransOral which adequately protects such
Confidential Information and TransOral shall be responsible to Plantex for any
breaches of said confidentiality agreement.

 

  15.3 The obligations of confidentiality as provided herein (except for the
Parties’ obligations under Section 15.5, which shall terminate upon any
termination or expiration of this Agreement) will terminate seven (7) years from
the expiration or termination of this Agreement and, notwithstanding anything to
the contrary in this Section 15, will impose no obligation upon the recipient of
any Confidential Information with respect to any portion of the received
information that (a) was known to or in the possession of the recipient prior to
the disclosure; or (b) is or becomes publicly known through no fault
attributable to the recipient; or (c) is provided to the recipient from a source
independent of the disclosing Party that is not subject to a confidential or
fiduciary relationship with the disclosing Party concerning the information as
demonstrated by the recipient by written evidence; or (d) is generated by the
recipient independently of any disclosure from the disclosing Party as
demonstrated by the recipient by written evidence; or (e) is required by law or
court order to be disclosed to government officials who shall be informed of the
confidential nature of such information. The Parties hereby agree that any
breach of this Section 15 by the Receiving Party will cause irreparable damage
to the disclosing Party and that in the event of such breach, the disclosing
Party shall have, in addition to any and all remedies of law, the right to
injunction, specific performance or other equitable relief to prevent the
violation of the Receiving Party’s obligations hereunder.

 

  15.4 Upon expiration or earlier termination of this Agreement, the recipient
of any Confidential Information shall, as the disclosing Party may direct in
writing, either destroy or return to the disclosing Party all Confidential
Information disclosed together with all copies thereof, provided, however, the
recipient may retain one archival copy thereof for the purpose of determining
any continuing obligations of confidentiality.

 

  15.5 All publicity, press releases and other public announcements relating to
this Agreement or the transactions contemplated hereby shall be reviewed in
advance by, and shall be subject to the approval of, both Parties. Each Party
responding to a request for such approval shall respond to the requesting Party
in writing within five (5) days of such request.

 

20



--------------------------------------------------------------------------------

16. GENERAL PROVISIONS

 

  16.1 This Agreement shall be binding upon each of the Parties hereto and each
of their respective successors and assigns, if any.

 

  16.2 Neither Party may assign any of its rights or obligations under this
Agreement without the prior written consent of the other Party, which consent
may not be unreasonably withheld or delayed. Such consent may be conditioned
upon the agreement of the assigning Party to remain primarily liable for
performance of all obligations of the assignee. Notwithstanding anything to the
contrary contained herein, a Party may assign all of its rights and obligations
under this Agreement (a) to an Affiliate of a Party upon written notice thereof
to the other Party, accompanied by an undertaking, in form satisfactory to the
other Party, that the assigning Party will not be released of any obligations
and remain primarily liable and (b) to a successor to all or substantially all
of its assets or to an acquirer of it by consolidation, merger, stock purchase
or other reorganization in which the holders of such Party’s outstanding voting
stock immediately prior to such transaction own, immediately after such
transaction, securities representing less than fifty percent (50%) of the voting
power of such Party (each, a “Change in Control”), upon written notice of such
Change in Control to the other Party; provided, however, that following a Change
in Control of Plantex, TransOral may in its sole discretion terminate this
Agreement (subject to the terms of Section 13.5 hereof) provided written notice
of such termination is furnished by TransOral to such successor of Plantex
within thirty (30) days following the date TransOral receives written notice
from Plantex or such successor of such Change in Control of Plantex. As a
condition to the assignment pursuant to the immediately preceding sentence, the
transferee shall agree with the non-assigning Party (effective at the
consummation of the Change in Control) to be bound by all of the terms of this
Agreement. Any attempt to assign this Agreement in violation of the provisions
set forth herein will be deemed a default by the assigning Party under this
Agreement and null and void.

 

  16.3 Any notice, request, instruction or other communication required or
permitted to be given under this Agreement must be in writing and must be given
by sending the notice properly addressed to the other Party’s address shown
below (or any other address as either Party may indicate by notice in writing to
the other from time to time) (a) by hand or by prepaid registered or certified
mail, return receipt requested, (b) via telecopy, facsimile or telegram, or
(c) via nationally recognized overnight courier.

 

21



--------------------------------------------------------------------------------

If to Plantex:

   Plantex USA Inc.    2 University Plaza, Suite 305    Hackensack, NJ 07601   
Attention: President    Fax Number: 201-343-3833 with a copy to:    Plantex USA
Inc.    2 University Plaza, Suite 305    Hackensack, NJ 07601    Attention:
General Counsel    Fax Number: 215-293-6499

If to TransOral:

   TransOral Pharmaceuticals, Inc.    1003 West Cutting Blvd.    Point Richmond,
CA 94804    Attention: Glenn Oclassen, President & CEO    Fax Number:
510-215-3535 with a copy to:    Wilson Sonsini Goodrich & Rosati PC    650 Page
Mill Road    Palo Alto, CA 94304-1050    Attention: Ian B. Edvalson, Esq.    Fax
Number: 650-493-6811

All such notices shall be deemed given when received.

 

  16.4 Except to the extent required by law or deemed appropriate by legal
counsel to comply with securities laws, including the furnishing of a press
release and the filing of such documents and information with the U.S.
Securities and Exchange Commission as may be required by federal securities laws
and the filing of any report, statement or document required by any other
federal or state regulatory body, neither Plantex nor TransOral will publish,
publicly disclose or otherwise publicly announce the existence of this Agreement
or the terms hereof without the consent of the other Party, which consent will
not be unreasonably withheld.

 

  16.5 Either Party’s failure to terminate or seek redress for a breach of, or
to insist upon strict performance of any term, covenant, condition or provision
contained in this Agreement will not prevent a similar subsequent act from
constituting a breach of this Agreement.

 

  16.6 This Agreement will be governed and construed in accordance with the laws
of the State of New York, except for its conflict of law provisions, and the
1980 U.N. Convention on Contracts for the International Sale of Goods shall not
apply to this Agreement or the rights or obligations of the Parties herein. The
Parties agree that the any dispute arising under or in connection with this
Agreement shall be subject to the exclusive jurisdiction of the state courts and
federal courts of the State of New York.

 

22



--------------------------------------------------------------------------------

  16.7 Plantex and TransOral will at all times act as independent parties
without the right or authority to bind the other with respect to any agreement,
representation or warranty made with or to any third party. Except as otherwise
stated herein, Plantex and TransOral each will be responsible for all costs,
expenses, taxes and liabilities arising from the conduct of its own business, as
well as from the activities of its officers, directors, agents or employees.

 

  16.8 This Agreement and its schedules contain the entire and only agreement
between the Parties with respect to the Manufacture and sale of the Product and
no oral statements or representations or written matter not contained in this
Agreement will have any force or effect. This Agreement may not be amended or
modified in any way except by writing executed by authorized representatives of
both Parties.

 

  16.9 If any portion of this Agreement is determined to be illegal or otherwise
unenforceable by agreement of the Parties, by an arbitrator, by a court of
competent jurisdiction or by an administrative agency of competent jurisdiction,
that section, to the extent permitted by law, shall be treated as deleted from
this Agreement and the remaining portions of this Agreement will continue to be
in full force and effect according to the terms hereof.

 

  16.10 Plantex shall not subcontract any of its obligations hereunder to a
third party (other than to an Affiliate of Plantex as provided in this
Section 16.10) without TransOral’s prior written approval. Plantex shall not
subcontract any of its obligations hereunder to an Affiliate of Plantex without
TransOral’s prior written approval, which approval shall not be unreasonably
withheld, it being understood that Teva Pharmaceutical Works Private Limited
Company shall be deemed an acceptable subcontractor for purposes hereof (such
reasonably acceptable contractor being defined as the “Subcontractor”). In any
case, Plantex shall remain completely responsible for all such obligations that
are subcontracted. It is hereby acknowledged that the Subcontractor is intended
to be a third party beneficiary hereunder such that all representations and
covenants of TransOral contained in this Agreement shall also inure to the
benefit of such manufacturer of Product.

 

  16.11 Nothing contained in this Agreement shall be deemed to constitute a
grant to either Party of any license or other right under patents, designs,
copyrights or other industrial or intellectual property rights, now or hereafter
belonging to the other Party.

 

  16.12 This Agreement may be executed in one or more counterparts, each of
which shall constitute an original and all of which, when taken together, shall
constitute one agreement.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date written
at the beginning of this Agreement.

 

PLANTEX USA INC.     TRANSORAL PHARMACEUTICALS, INC. By:   /s/ George Suokos    
By:   /s/ Glenn A. Oclassen Name: George Suokos     Name: Glenn A. Oclassen
Title: President     Title: President/CEO By:   Illegible     By:     Name:
Illegible     Name: __________________________________________ Title: Illegible
    Title: ___________________________________________

 

24



--------------------------------------------------------------------------------

Schedule 1

Specifications

 

25



--------------------------------------------------------------------------------

LOGO [g41162g16n74.jpg]

[***]

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

LOGO [g41162g16n74.jpg]

[***]

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

LOGO [g41162g16n74.jpg]

[***]

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.